1. As to the only two essential questions raised in this petition for injunction by "residents, citizens, and taxpayers of the City of Rome, State of Georgia, and of the United States," against the housing authority of that city, created under the "housing-authorities law" of this State, as amended (Ga. L. 1937, p. 210; Ga. L. 1939, p. 112), this case is determined adversely to the petitioners by the rulings made on these and other questions in Barber v. Housing Authority of Rome,  189 Ga. 155 (5 S.E.2d 425).
(a) As to the first question, the alleged invalidity of the resolution by the city commission creating the defendant housing authority, on the ground that there was no previous hearing or investigation of the facts as a basis for the finding that a need for this authority existed (assuming that the petitioners had such an interest as would authorize this attack), it is without merit, for the reasons stated in division 2 of the opinion in the Barber case.
(b) As to the second question, the alleged invalidity of the defendant's expenditure of Federal funds, the attack fails for the reasons stated in division 4 of the opinion in the  Barber case. The fact that there the petitioners were merely owners of the land sought to be condemned by the defendant, while here they proceed as "residents and taxpayers" of the city, State, and United States, would not make the position of the present petitioners any stronger than that of the petitioner in Mass. v. Mellon, 262 U.S. 447 (4), 468-488 (43 Sup. Ct. 597, 67 L. ed. 1078), cited with other decisions in the Barber case, since in the Mellon case the suit involving Federal funds was also brought by a "Federal taxpayer."
2. Under these rulings, the court properly dismissed the petition on general demurrer and on special demurrers to the essential paragraphs.
Judgment affirmed. All the Justicesconcur.
                      No. 13025. OCTOBER 27, 1939.
Four persons, as "residents, citizens, and taxpayers of the City of Rome, State of Georgia, and of the United States," filed a petition against the Housing Authority of the City of Rome, Georgia, for an injunction against its transaction of any business or exercise of any power under the State "Housing Authorities *Page 165 
Law," approved March 30, 1937; and against its expenditure of any money granted to it by the United States Housing Authority for any project contemplated in Rome, or contracting or obligating itself as to such Federal moneys. The grounds of attack on the authority and acts of the defendant are indicated in the syllabus. The defendant filed general and special demurrers to the petition on grounds similar to those in the Barber case, ante, 155, and the petitioners except to the dismissal of the petition.